PER CURIAM.
Defendants, Ronald E. Freeman and Henry A. Hayes, were tried by a jury and found guilty of the crime of simple burglary, La.R.S. 14:62, for which they each received the sentence of three years in the State Penitentiary. On this appeal, the defendants rely on a single bill of exceptions taken to the trial court’s overruling a motion for a directed verdict to obtain a reversal of their convictions and sentences.
We have held that our State Constitution prevents consideration of such a motion for a directed verdict. La.Const. Art. 19, Sec. 9; State v. Williams, 258 La. 801, 248 So.2d 295 (1971). We find no error.
The convictions and sentences are affirmed.